      Case 4:20-cv-01723 Document 10 Filed on 05/10/21 in TXSD Page 1 of 1
                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                    May 10, 2021
                         UNITED STATES DISTRICT COURT
                                                                                 Nathan Ochsner, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

JAQUISE BEASLEY,                             §
                                             §
         Plaintiff,                          §
VS.                                          § CIVIL ACTION NO. 4:20-CV-1723
                                             §
CONN APPLIANCES, INC.,                       §
                                             §
         Defendant.                          §

                                   ORDER OF DISMISSAL

       On May 10, 2021, the Plaintiff filed a Notice of Dismissal without prejudice (Dkt.

10) pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure.

       Accordingly, it is hereby ORDERED that all claims asserted against any party in

the above-captioned lawsuit are hereby DISMISSED WITHOUT PREJUDICE to their

being re-filed.

       Each party shall bear its own attorneys’ fees and costs.

       THIS IS A FINAL JUDGMENT.

       SIGNED at Houston, Texas, this 10th day of May, 2021.


                                              ___________________________________
                                              GEORGE C. HANKS, JR.
                                              UNITED STATES DISTRICT JUDGE




1/1
